Matter of Gaudioso (2018 NY Slip Op 01699)





Matter of Gaudioso


2018 NY Slip Op 01699


Decided on March 15, 2018


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: March 15, 2018

[*1]In the Matter of PETER ANTHONY GAUDIOSO, a Resigned Attorney. 
(Attorney Registration No. 2711448)

Calendar Date: February 26, 2018

Before: McCarthy, J.P., Devine, Mulvey, Rumsey and Pritzker, JJ.


Peter Anthony Gaudioso, Livingston, New Jersey, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

MEMORANDUM AND ORDER
Peter Anthony Gaudioso was admitted to practice by this Court in 1996, but resigned for nondisciplinary reasons by leave of this Court in 2005. He was also previously admitted to practice in New Jersey and several federal courts, and he remains in good standing in those jurisdictions. Gaudioso now applies for reinstatement to practice in New York (see Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]; Rules of App Div, 3d Dept [22 NYCRR] § 806.22 [b]). The Attorney Grievance Committee for the Third Judicial Department raises no objection to Gaudioso's reinstatement and advises that it defers to this Court's discretion.
Upon consideration of Gaudioso's legal experience — as demonstrated by his previous admission in New York and his current admission and uninterrupted legal practice in New Jersey, among other jurisdictions (cf. Rules of Ct of App [22 NYCRR]
§ 520.10 [a]) — and having determined that his reinstatement application is complete and that he has the requisite character and fitness to practice law, we grant Gaudioso's application and restore his name to the roll of attorneys, effective immediately (see Matter of Lipman, 152 AD3d 1158 [2017]; Matter of Felder, 152 AD3d 1155 [2017]).
McCarthy, J.P., Devine, Mulvey, Rumsey and Pritzker, JJ., concur.
ORDERED that Peter Anthony Gaudioso's application for reinstatement is granted; and it is further
ORDERED that Peter Anthony Gaudioso's name is hereby restored to the roll of attorneys and counselors-at-law of the State of New York, effective immediately; and it is further
ORDERED that Peter Anthony Gaudioso shall, within 30 days of the date of this order, file an attorney registration statement with the Chief Administrator of the Courts pursuant to Judiciary Law § 468-a and Rules of the Chief Administrator of the Courts (22 NYCRR) § 118.1.